Judgment unanimously modified, on the law, to the extent of dismissing the complaint as to defendant-appellant M. E. Maloney & Co., Inc., and dismissing the third-party complaint of the latter as to the third-party defendant-appellant G. Zaffino and Sons, and, as so modified, affirmed, with costs to defendant-appellant and defendant-respondent. On this record we are of the opinion that the occurrence was consequent on the method of installation of the vertical column. The concrete pier and the anchor bolts projecting therefrom were integrated with the vertical column by plaintiff’s employer, the third-party defendant-appellant G. Zaffino and Sons. This constituted work in progress. In the circumstances there was no duty on the part of defendant-appellant M. E. Maloney & Co., Inc., to furnish a safe place to work. (Employers Mut. Liab. Ins. Co. of Wisconsin v. Di Cesare & Monaco Concrete Constr. Corp., 9 A D 2d 379.) The branch of the appeal of the defendant-appellant M. E. Maloney & Co., Inc., addressed to the dismissal of the complaint against defendant-respondent the Disc Concrete Corp. is dismissed. Said defendant-appellant is not an aggrieved party. (Baidach v. Togut, 7 N Y 2d 128.) Settle order on notice. Concur — Botein, P. J., Rabin, Valente, McNally and Eager, JJ.